Order entered March 17, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00641-CR

                         SIR MELVIN WRIGHT, JR., Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1172119-T

                                        ORDER
      The State’s motion to extend the time to file its response brief is GRANTED and the

brief received on February 26, 2015 is ORDERED filed.




                                                  /s/   ADA BROWN
                                                        JUSTICE